                                                     Case 2:18-cv-05845-CAS-MAA Document 57 Filed 04/12/19 Page 1 of 3 Page ID #:339



                                                              1
                                                              2
                                                              3
                                                              4
                                                              5
                                                              6
                                                              7
                                                              8                         UNITED STATES DISTRICT COURT
                                                              9                       CENTRAL DISTRICT OF CALIFORNIA
                                                             10
                                                                  LANARD TOYS LIMITED,                     ) CASE NO. 2:18-CV-05845 CAS (MAAx)
                                                             11                                            )
                                                                                  Plaintiff,               )
                       Tel: 213.896.2400 Fax: 213.896.2450




                                                             12                                            )
                          400 South Hope Street, 8th Floor




                                                                        vs.                                )
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                             13                                            )
                                                                  FIVE BELOW, INC. and RMS                 )
                                                             14   INTERNATIONAL (USA) INC.,                )
                                                                                                           )
                                                             15                   Defendants.              )
                                                                                                           )
                                                             16
                                                             17
                                                             18                 STIPULATION OF DISMISSAL WITH PREJUDICE
                                                             19         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, all
                                                             20   Parties hereby stipulate to dismissal of this action with prejudice, with each Party to
                                                             21   bear its own costs and attorneys’ fees. Each Party waives any right to appeal.
                                                             22   Dated: April 12, 2019                   GORDON & REES LLP
                                                             23
                                                                                                          /s/ Richard P. Sybert
                                                             24
                                                             25                                   Richard P. Sybert (SBN 80731)
                                                                                                  101 W. Broadway, Suite 2000
                                                             26                                   San Diego, CA 92101
                                                             27                                   Tel: (619) 230-7768
                                                                                                  Fax: (619) 696-7124
                                                             28                                   rsybert@gordonrees.com
                                                                                                     1
                                                                                 STIPULATION OF DISMISSAL WITH PREJUDICE
                                                     Case 2:18-cv-05845-CAS-MAA Document 57 Filed 04/12/19 Page 2 of 3 Page ID #:340



                                                              1                                 Reid E. Dammann (SBN 249031)
                                                              2                                 633 West Fifth Street, 52nd Floor
                                                                                                Los Angeles, CA 90071
                                                              3                                 Tel: (213) 576-5000
                                                              4                                 Fax: (213) 680-4470
                                                                                                rdammann@gordonrees.com
                                                              5
                                                              6                                 Attorneys for Plaintiff and Counter-
                                                                                                Defendant Lanard Toys Limited
                                                              7
                                                              8
                                                                  Dated: April 12, 2019         HOLLAND & KNIGHT LLP
                                                              9
                                                             10                                 /s/ Joshua C. Krumholz
                                                             11                                 Joshua C. Krumholz (Pro Hac Vice)
                       Tel: 213.896.2400 Fax: 213.896.2450




                                                             12                                 Courtney L. Batliner (Pro Hac Vice)
                          400 South Hope Street, 8th Floor




                                                                                                10 Saint James Avenue, 11th Floor
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                             13                                 Boston, MA 02116
                                                             14                                 Tel: (617) 523-2700
                                                                                                Fax: (617) 523-6850
                                                             15                                 joshua.krumholz@hklaw.com
                                                             16                                 courtney.batliner@hklaw.com
                                                             17                                 Vito A. Costanzo (SBN 132854)
                                                                                                Stacey H. Wang (SBN 245195)
                                                             18                                 400 South Hope Street, 8th Floor
                                                                                                Los Angeles, California 90071
                                                             19                                 Tel: (213) 896-2400
                                                             20                                 Fax: (213) 896-2450
                                                                                                vito.costanzo@hklaw.com
                                                             21                                 stacey.wang@hklaw.com
                                                             22                                 Attorneys for Defendant and Counter-
                                                             23                                 Plaintiff RMS International (USA), Inc.
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                  2
                                                                               STIPULATION OF DISMISSAL WITH PREJUDICE
                                                     Case 2:18-cv-05845-CAS-MAA Document 57 Filed 04/12/19 Page 3 of 3 Page ID #:341



                                                              1   Dated: April 12, 2019                  PEPPER HAMILTON LLP
                                                              2
                                                                                                         /s/ Vincent V. Carissimi
                                                              3
                                                              4                                          Vincent V. Carissimi (Pro Hac Vice)
                                                                                                         3000 Two Logan Square
                                                              5                                          Philadelphia, PA 19103-2799
                                                              6                                          Tel: (215) 981-4351
                                                                                                         Fax: (215) 689-4625
                                                              7                                          carrissiv@pepperlaw.com
                                                              8
                                                                                                         Jeffrey M. Goldman (SBN 233840)
                                                              9                                          4 Park Plaza, Suite 1200
                                                             10                                          Irvine, CA 92614-5955
                                                                                                         Telephone: (949) 567-3547
                                                             11                                          Facsimile: (866) 728-3537
                       Tel: 213.896.2400 Fax: 213.896.2450




                                                             12                                          goldmanj@pepperlaw.com
                          400 South Hope Street, 8th Floor
Holland & Knight LLP

                              Los Angeles, CA 90071




                                                             13                                          Attorneys for Defendant and Counter-
                                                             14                                          Plaintiff Five Below, Inc.
                                                             15
                                                             16   All other signatories listed, and on whose behalf the filing is submitted, concur in the
                                                             17   filing’s content and have authorized the filing.
                                                             18
                                                             19   Dated: April 12, 2019                  HOLLAND & KNIGHT LLP

                                                             20                                          /s/ Vito A. Costanzo
                                                             21                                          Vito A. Costanzo (SBN 132854)
                                                                                                         Stacey H. Wang (SBN 245195)
                                                             22                                          400 South Hope Street, 8th Floor
                                                                                                         Los Angeles, California 90071
                                                             23                                          Tel: (213) 896-2400
                                                                                                         Fax: (213) 896-2450
                                                             24                                          vito.costanzo@hklaw.com
                                                                                                         stacey.wang@hklaw.com
                                                             25
                                                             26                                          Attorneys for Defendant and Counter-
                                                                                                         Plaintiff RMS International (USA), Inc.
                                                             27
                                                             28
                                                                                                    3
                                                                                 STIPULATION OF DISMISSAL WITH PREJUDICE
